DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 04/27/20.  The request for foreign priority to a corresponding Japanese application filed 02/06/18 has been received and is proper.  Claims 1-4 are currently pending yet all are rejected due to the section 103 rejection detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected because it refers to “the hole” when claim 1, from which this claim depends, defines “holes.”  See claim 3, line 2.  It is unclear which particular “hole” of the numerous holes is being referred to here.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Shindo in view of Fujita
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. (JP 2010-261477) (cited by Applicant) in view of Fujita (WO 2011/077768).  Shindo is directed to a partition member.  See Abstract.  Fujita is directed to a hydraulic damper.  See Abstract. 
Claim 1: Shindo discloses a shock absorber comprising: a tube (T2) in which a liquid is stored; a shaft (C) movable in an axial direction with respect to the tube; and a collar (1) that is mounted on an outer circumference of the shaft and supports one end of a spring (5), wherein the collar includes an annular mounting portion (1b) whose one end is supported by the shaft, an annular sliding contact portion (1c) provided to be closer to the spring than the mounting portion and in sliding contact with an inner circumference of the tube, a truncated cone-shaped body portion (1a, 1d) that connects the mounting portion and the sliding contact portion and has holes (1a) formed to apply a resistance against a flow of the liquid moving inside and outside the collar.  See Figs. 1, 2. 
Shindo discloses all the limitations of this claim except that its collar (1) only includes “ribs” (1f) formed on an outer circumference of the body portion rather than “on an inner circumference of the body portion.”  See Figs. 2, 3.  Fujita also discloses a shock absorber with a collar (40) for supporting one end of a spring (13), with a body portion (41) that has holes (45), wherein the collar includes “centering guide” ribs (43, 43A, 43B) formed on an inner circumference of the body portion along an axial direction of the collar.  See Fig. 10, 11, 12A; see also Translation.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include ribs on the inner circumference of the Shindo collar because this would ensure the collar is properly centered in the axial direction, much like the “centering guide portions” (43, 43A, 43B) of Fujita do for its shock absorber spring seat/collar (40).  Specifically, Shindo’s collar (1) contacts the cylinder body (C) only with its top and bottom (1b, 1c), but it is unsupported at the middle (1a).  See Fig. 1.  Further including ribs on the interior surface of this middle body portion (1a) would ensure the structural integrity, support and positioning (i.e., so that it is centered) of the Shindo collar (1) on the cylinder body (C).  
Claim 2: Fujita discloses a plurality of the ribs (43A, 43B) is formed side by side in a circumferential direction of the collar, and each of the holes (45) is formed between the adjacent ribs.  See Figs. 10, 11, 12A, 12B, 12C.
Claim 3: Fujita discloses that the hole is formed in the collar in an axial range where the rib is formed.  See Fig. 12C.
Claim 4: Fujita discloses that the rib (43A, 43B) is in contact with the outer circumference of the shaft (11).  See Fig. 6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 3, 2021